               IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       JONESBORO DIVISION

KENNY HERRON and MARY LOU
HERRON, as Guardians of the Person and
Estate of Cadence N evaeh McGuire, a minor;
MARY LOU HERRON, Administratrix of the
Estates of Jessica M. McGuire and Brinley M.
McGuire, a minor, and for their Wrongful
Deaths; and CHARLES JEFF GARDNER,
Administrator of the Estate of Nicholas
McGuire and for his Wrongful Death                          PLAINTIFFS

v.                         No. 3:16-cv-127-DPM

J.E. PHILLIPS & SONS, INC.; BEST TRUCK
& TRAILER, INC.; RICHARD CARL
ADAMS; and WABASH NATIONAL
CORPORATION dfb/a Wabash
National Trailer Centers, Inc.                           DEFENDANTS

                                  ORDER
        The jury has returned its verdict. If any party wishes to be heard
on the terms of the judgment, the party should file a paper by 18 June
2019.
        So Ordered.

                                                     v
                                         D .P. Marshall Jr.
                                         United States District Judge
